Case 1:18-cv-22364-FAM Document 56-1 Entered on FLSD Docket 01/10/2019 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

    DENALI SHIPPING LP.,                                    )
                                                            )
                   Plaintiff,                               )
                                                            )
           v.                                               )    Case No. 1:18-cv-22364-FAM
                                                            )
    VAN OIL PETROLEUM LTD.,                                 )
                                                            )
                   Defendant.                               )
                                                            )

       DECLARATION OF MICHAEL J. FREVOLA IN SUPPORT OF DEFENDANT’S
        MOTION TO DISMISS ON THE GROUNDS OF FORUM NON CONVENIENS


          Michael J. Frevola, an attorney admitted to practice in the State of New York, declares

   under penalty of perjury pursuant to 28 U.S.C. § 1746:

          1.      I am a member of the bar in the State of New York and a member of the law firm

   of Holland & Knight LLP, attorneys for Defendant Van Oil Petroleum Ltd. (“Van Oil”). The facts

   stated in this declaration are known to me personally or are based on information provided in the

   annexed exhibits.

          2.      I submit this declaration in support of Van Oil’s motion to dismiss the claim of

   Plaintiff Denali Shipping LP (“Denali”) for the wrongful arrest of the M/V DENALI (the “Vessel”)

   based on the doctrine of forum non conveniens.

          3.      A true and correct copy of the Civil Application filed by Denali seeking counter-

   security in the Indian Liability Proceedings dated April 12, 2018 is annexed hereto as Exhibit 1.

          4.      A true and correct copy of the May 3, 2018 order of the High Court of Gujarat

   dismissing Van Oil’s claim and vacating the arrest of the Vessel is attached hereto as Exhibit 2.

          5.      A true and correct copy of appeal dated May 9, 2018 filed by Van Oil in the

   Division Bench of the High Court of Gujarat is annexed hereto as Exhibit 3.
Case 1:18-cv-22364-FAM Document 56-1 Entered on FLSD Docket 01/10/2019 Page 2 of 3



           6.     A true and correct copy of the order dated May 11, 2018 of the Division Bench of

   the High Court of Gujarat dismissing the appeal is annexed hereto as Exhibit 4.

           7.     A true and correct copy of the order dated May 22, 2018 of the Supreme Court of

   India dismissing further appeal is annexed as Exhibit 5.

           8.     A true and correct copy of the order dated September 25, 2018, of the Ahmedabad

   High Court acknowledging Denali’s withdrawal of its wrongful arrest claim is annexed as Exhibit

   6.

           9.     A true and correct copy of Denali’s Rule 26 initial disclosures dated October 30,

   2018 is annexed hereto as Exhibit 7.

           10.    A true and correct copy of Van Oil’s Rule 26 initial disclosures dated November

   13, 2018 is annexed hereto as Exhibit 8. With regard to the witnesses possessing potentially

   relevant information concerning damages and the bunkering of the Vessel in Van Oil’s and

   Denali’s initial disclosures, it is my understanding that Lianne Weijters and Alvaro Sousa of Van

   Oil reside in Peru, and Captain Marinis of Allied Maritime, the corporate representative of

   Goldenport Ship Management, and the corporate representative of Citrus Shipping all reside in

   Greece. I do not yet know where Denali’s corporate representatives reside.

           11.     A true and correct copy of the Notice of Deposition for Prashant Asher is annexed

   hereto as Exhibit 9.

           12.    A true and correct copy of the Notice of Deposition for Himanshu Vilas Pradhan is

   annexed hereto as Exhibit 10.

           13.    As of the date of this declaration, I have not received any indication from Mr. Asher

   or Mr. Pradhan as to whether they intend on attending their depositions, nor or I aware of whether

   Mr. Asher or Mr. Pradhan have been served with the notices of their depositions.



                                                    2
   #62724147_v1
Case 1:18-cv-22364-FAM Document 56-1 Entered on FLSD Docket 01/10/2019 Page 3 of 3



           14.     A true and correct copy of Jimmy Hoover, Shutdown ‘A Real Challenge’ for Cash-

   Strapped Courts, Law 360 (Jan. 2, 2019) is annexed hereto as Exhibit 11.

           15.     On Friday, January 4, 2019, I was called by Kevin Lennon, Esq. of the firm Lennon,

   Murphy & Phillips LLC (the “Lennon Firm”), who advised that the Lennon Firm had been retained

   by Denali as substitute counsel for Blank Rome LLP. It is my understanding that the Lennon Firm

   will be submitting a substitution of counsel application as early as today. When I spoke with Mr.

   Lennon on Friday, I advised him that Van Oil was considering making a motion to dismiss Denali’s

   claims in this proceeding based on the doctrine of forum non conveniens. In an effort to reach an

   agreement on the issue, I proposed to Mr. Lennon that the parties agree to transfer the merits of

   this dispute to the court in India where the arrest proceeding took place, placing this proceeding in

   suspense and leaving the approximate $104,000 attached under Denali’s Rule B writ under

   attachment pending the resolution of the dispute in the Indian court. I then followed up this

   proposal with the same proposal in writing later that evening. On Monday, January 7, 2019, Mr.

   Lennon wrote to me after conferring with Denali and responded on certain issues we had discussed

   on Friday as well as progressing certain discovery issues. We have exchanged a few e-mails this

   week regarding this matter but in none of them has Denali expressed an interest in agreeing to

   transfer this dispute the courts of India.


   I declare under penalty of perjury that the foregoing is true and correct.


   Executed this 10th day of January, 2019 in New York, New York.


                                           /s/ Michael J. Frevola
                                           Michael J. Frevola




                                                     3
   #62724147_v1
